          Case 3:20-cv-01816     Document 12   Filed 10/21/20    Page 1 of 6




Jeffrey M. Edelson, OSB # 880407
JeffEdelson@MarkowitzHerbold.com
Nathan D. Burcham, OSB #182509
NathanBurcham@MarkowitzHerbold.com
MARKOWITZ HERBOLD PC
1455 SW Broadway, Suite 1900
Portland, OR 97201
Tel: (503) 295-3085
Fax: (503) 323-9105
Kelly K. Simon, OSB # 154213
ksimon@aclu-or.org
AMERICAN CIVIL LIBERTIES UNION
  FOUNDATION OF OREGON
PO Box 40585
Portland, OR 97240
Tel: (503) 227-6928
Nicholas S. Cady, OSB # 113463
nick@cascwild.org
CASCADIA WILDLANDS
PO Box 10455
Eugene, OR 97440
Tel: (541) 434-1463
Fax: (541) 434-6494
Elisabeth Holmes, OSB # 120254
eli@willametteriverkeeper.org
WILLAMETTE RIVERKEEPER
PO Box 293
Eugene, OR 97440
Tel: (541) 870-7722
      Attorneys for Plaintiffs
                       IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON
                                 PORTLAND DIVISION
NORTHWEST CENTER FOR                                            No. 3:20-cv-01816
ALTERNATIVES TO PESTICIDES,
WILLAMETTE RIVERKEEPER,                        STANDING DECLARATION OF
CASCADIA WILDLANDS, NEIGHBORS                  GORDON ESSEX NOBLE JR.,
FOR CLEAN AIR, AND 350PDX,                     WILLAMETTE RIVERKEEPER
                           Plaintiffs,
     vs.                                       MEMBER

U.S. DEPARTMENT OF HOMELAND
SECURITY; CHAD WOLF, in his capacity
as Acting Secretary, U.S. Department of
Homeland Security,
                                 Defendants.


Page 1 - STANDING DECLARATION OF GORDON ESSEX NOBLE JR.,
         WILLAMETTE RIVERKEEPER MEMBER
            Case 3:20-cv-01816         Document 12       Filed 10/21/20      Page 2 of 6




I, GORDON ESSEX NOBLE JR., declare as follows:
       1.      My name is Gordon Essex Noble Jr.. I am over 18 years of age and reside near the
Willamette River in Northeast Portland, Oregon. I make this declaration based on my own
personal knowledge, and if called as a witness, I could and would competently testify to the
facts herein under oath. As to matters which may reflect a matter of opinion, they reflect my
personal opinion and judgment based on my personal experience.
       2.      I make this declaration in support of Willamette Riverkeeper’s participation in the
NEPA lawsuit filed with this Court.
       3.      I have been paddling for 20 plus years. I moved to Portland, Oregon in December
1990. When I moved here and saw the Willamette River running right through town and only
minutes from my doorstep, I knew I had to be out on the river as much as I could. I have one
hard shell kayak and one inflatable kayak.
       4.      I was a wholesale manufacturer’s footwear representative for 30 years and retired
in 2018.
       5.      From spring until fall, on average once a week I pull my kayak down to the
Willamette River with a trailer attached to my Ebike. I usually launch from the Hawthorne
Rowing Dock, and depending on the weather and wind conditions, I go right for an “urban
paddle” to the Fremont Bridge, or left for a “nature paddle” to Ross Island. Sometimes I go
around all of Ross Island. I am usually out on the Willamette River for 1-2 hours each time.
       6.      Willamette Riverkeeper’s mission to protect and restore the Willamette River is
important to me. I am very concerned with the water quality of the Willamette River. I know that
the river has come a long way from prior years of pollution and poor water quality, and
enormous private and public resources have been invested in cleaning up the river, but it still has
a ways to go. It is hard to believe how much has changed since I’ve known the river. It is
amazing now that the river in the Portland urban area has wildlife, nesting birds, and people
swim in the river. To me, with all of the effort put in to restore the river, it is even more
important now to keep the river clean and sustainable for wildlife.



Page 2 - STANDING DECLARATION OF GORDON ESSEX NOBLE JR.,
         WILLAMETTE RIVERKEEPER MEMBER
             Case 3:20-cv-01816        Document 12       Filed 10/21/20     Page 3 of 6




       7.      When I paddle, I see wildlife, many species of birds including Canadian Geese,
Herons, and I look for bald eagles. I absolutely love seeing fish jump out of the Willamette River
during my paddles because this was not the case years ago. Now I see fish jumping almost every
time I am out. Sometimes I see salmon and steelhead, which are protected fish species, making
the experience all the more special.
       8.      I have supported Willamette Riverkeeper since about 2018. Frequently when I
bike down to the river, I have stopped by the Willamette Riverkeeper office and say hello to the
staff there. I have joined Willamette Riverkeeper for over half a dozen “Trashy Tuesdays”
cleaning up the Willamette River in the Portland area. In 2018 and 2019, I joined Willamette
Riverkeeper’s “Paddle Oregon” trips. Paddle Oregon is an annual 80-90 mile 5 day camping trip
along the Willamette River National Water Trail and enables us paddlers to connect with the
river, its ecosystem, and its health, and with each other. This year, I joined Willamette
Riverkeeer in the last day of their “187 Miles of Wonder” Paddle from Eugene to Portland,
paddling from Milwaukie to the Hawnthorne dock where they continued their journey to
Kelley Point Park where the Willamette meets the Columbia.
       9.      My extensive paddling experience around the Portland area means that I am very
familiar with the river, the riverbanks and shoreline, and the pipes that lead into the river.
10. On October 9, 2020, I paddled next to the Hawthorne Bridge outfall. I believe this
outfall transports stormwater from near the Federal Courthouse to the Willamette River. We
had not had any rain since about September 25-26th, yet water was clearly running from the
storm drain directly into the river. See Attachment 1 (Photograph 1459, a true and accurate
representation of what I saw on Oct. 9, 2020 when paddling and the photograph was taken by
me).
       11.     I have been following the protests in Portland, and federal agencies’ use of tear
gas and munitions and chemicals against protesters. I have also been following public queries
about whether these chemicals are getting into the City’s stormwater system, and into the
Willamette River. The Willamette River is a near-constant part of my daily life in Portland, and
water quality and the functions of its systems and wildlife are vitally important to me. The

Page 3 - STANDING DECLARATION OF GORDON ESSEX NOBLE JR.,
         WILLAMETTE RIVERKEEPER MEMBER
             Case 3:20-cv-01816       Document 12        Filed 10/21/20     Page 4 of 6




introduction of toxic chemicals from the protests, which may be aquatic toxicants, is very
worrisome to me because I do not want the fish and wildlife that I enjoy to be hurt or killed by
these chemicals, or people enjoying the river exposed to aquatic toxicants.
       12.     I know that Willamette Riverkeeper has been trying to get information on
chemicals that the federal agents are using because the chemicals and munitions may be getting
into the river, and have human health and environmental effects. Willamette Riverkeeper has
sent letters to city, state, and county governments, but has not gotten complete answers to its
questions. Without this information, my interests as a member of Willamette Riverkeeper, a
frequent paddler on the river, and someone who enjoys the wildlife of the river, are harmed.
       13.     I will continue to paddle the Portland areas of the Willamette River, participate in
other paddling events on the river, and to care for the health of the river and the wildlife
that depend on it.
       14.     Willamette Riverkeeper has worked on protecting and cleaning up the river from
toxic chemicals, and restoring the river habitat throughout the river. I appreciate the
organization’s interest in water quality issues, and raising awareness for species affected by toxic
pollutants, like freshwater mussels, salmonids, and the bioaccumulation risks for birds and other
species that feed from the river. Without the efforts of Willamette Riverkeeper bringing this
lawsuit, regular citizen requests for information and desires for actions to keep the river clean –
like mine - are going unheeded. Willamette Riverkeeper gives me a voice on issues that I care
deeply about. I support Willamette Riverkeeper’s efforts in this NEPA lawsuit.
       15.     Should Willamette Riverkeeper be unable to bring suit to enforce the agency’s
compliance with NEPA, Willamette Riverkeeper will be unable to effectively address water
pollution, harm to aquatic life, and potential impacts to the public, including me, who use the
river for recreation. Without information and analysis by the agency, significant risks to human
health and the environment remain unknown to the public.
       16.     If the agency had followed NEPA, my interests would be protected. If the agency
were to conduct a NEPA analysis, it would identify information allowing me to educate myself
about the use of chemicals during the Portland protests and the impacts of these chemicals on

Page 4 - STANDING DECLARATION OF GORDON ESSEX NOBLE JR.,
         WILLAMETTE RIVERKEEPER MEMBER
           Case 3:20-cv-01816       Document 12       Filed 10/21/20     Page 5 of 6




human health, water quality, aquatic species, and the river ecosystem. The agency’s NEPA
analysis would also result in a federal action that would not cause as much harm to threatened
species and the Willamette River because, as required by NEPA, harm identified through the
NEPA process would have to be mitigated.
       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true
and correct.

       Executed this 16th day of October, 2020 in Portland, Oregon.




Page 5 - STANDING DECLARATION OF GORDON ESSEX NOBLE JR.,
         WILLAMETTE RIVERKEEPER MEMBER
Case 3:20-cv-01816   Document 12   Filed 10/21/20   Page 6 of 6




                                                         Attachment 1 - Noble Declaration
                                                                              Page 1 of 1
